Citation Nr: 1829088	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  10-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for acne keloidosis.

2.  Entitlement to an effective date earlier than October 21, 2009, for the assignment of a 50 percent evaluation for acne keloidosis.

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or the service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been included in the claims file.

In July 2017, the Board remanded the issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or the service-connected type II diabetes mellitus, to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides and/or the service-connected type II diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's acne keloidosis has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or six characteristics of disfigurement.

2.  Throughout the appeal period, the Veteran's acne keloidosis has been manifested by at least four characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for acne keloidosis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).

2.  The criteria for an effective date of February 4, 2009, but no earlier, for the grant of a 50 percent evaluation for acne keloidosis, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.102, 3.400, 4.118, Diagnostic Code 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

I.  Increased Rating

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

In March 2009, the Veteran was afforded a VA examination to determine the severity of his acne keloidosis.  The Veteran indicated that he received steroid injections in his scalp to prevent scarring and hair loss.  However, the Veteran had permanent hair loss on his head.  The skin on his scalp was extremely tight, dry, cracked, and peeled.  His scalp developed periodic sores.  The Veteran was self-conscious of his scalp and tried to wear hats all the time.  He used medicated cream on his scalp, which decreased the feeling of tightness and itch.  Examination of the scalp revealed an 18 centimeter by 7 centimeter severely disfiguring scar on the back of his head.  The scar had an extremely thick keloid formation with hypopigmentation and hyperpigmentation scarred throughout.  Total hair loss covered the Veteran's entire head.  Scarring covered 50 percent of his scalp.  There was crusting, scaling, and hyperpigmented blotches that covered the entire scalp.  The skin on the scalp was shiny, atrophic, and scaly.  There were ulcerations and crustings that scattered on the back of the scalp.  The lesions were extremely disfiguring and covered the entire scalp.  

In February 2012, the Veteran underwent another VA skin examination.  The Veteran reported that he had received his last steroid injection in 1979.  At the time of the examination, the Veteran treated his condition with topical cream and shampoo.  He had lost the hair on his head.  The examination revealed hyperpigmented areas over the occipital and back of the scalp.  There were hyperpigmented macular discreet macules noted on the scalp.  The Veteran's folliculitis keloidalis was disfiguring and involved 25 percent of the exposed area.  Recurrent keloids were noted on the posterior neck.  Biopsy revealed fibrosis and chronic inflammation.

In March 2013, the Veteran was afforded his most recent VA examination to determine the severity of his acne keloidosis.  The VA examiner diagnosed dermatitis.  The VA examiner reported that the Veteran had a severe form of pseudofolliculitis that developed into a keloid formation at the nape of the neck and the posterior head that extended to the sides.  The Veteran had scarring and hyperpigmented areas to the posterior head, nape of neck, and to the sides of the head that was about 11 centimeters by 22 centimeters with the absence of hair.  There was also an area that was 10 centimeters by 8 centimeters that contained papules.  The Veteran stated that he had periodic eruptions of lesions to the back of his head that became infected.  At the time of the examination, the Veteran was treating his condition with over the counter medications.  His condition required constant treatment.  The VA examiner commented that the Veteran was employable for both sedentary and physical jobs, as his acne keloidosis did not cause any functional impairment that would interfere with employment.  The dermatitis and eczema covered between 5 percent and 20 percent of the Veteran's exposed body area.  Scarring alopecia covered between 20 percent and 40 percent of the Veteran's scalp.  The Veteran's acne keloidosis was manifested by 5 or more scars of the head.  The scars were painful, unstable, had an abnormal texture, and resulted in hyperpigmentation.  The scar was not elevated or depressed on palpation.  The scars amounted to an area of 51 square centimeters on the Veteran's head.

In July 2015, VA received a private dermatological evaluation that was conducted in December 2011 from the Veteran's doctor.  The examination revealed acne keloidalis.  The affected area included the left posterior head and right posterior head.  There was inflexible thickened skin near the occiput, which measured 13x6 centimeters.  The thickness extended to the upper subcutis and affects the entire dermis.  There were no viable hair follicles noted.  The overlying skin was hypopigmented and hyperpigmented.  The skin was tough and dull.

In June 2015, the Veteran testified that the keloids on the back of his head started when he was 17 years old and had remained unchanged since that time.  

An 80 percent rating is warranted for a skin disability with 6 or more of the 8 characteristics of disfigurement.  The Veteran did not experience adherence to underlying tissue, underlying soft tissue was not missing in an area exceeding six square inches, and his skin was not depressed or elevated on palpation.  

The Board acknowledges the March 2013 examiner diagnosed dermatitis and eczema.  However, the Veteran's dermatitis and eczema covered between 5 percent and 20 percent of the Veteran's exposed body area and he did not treat these disorders with near-constant systemic therapy.  Therefore, a higher evaluation is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118.

Based upon the forgoing an evaluation in excess of 50 percent for acne keloidosis is denied.  38 C.F.R. § 4.118, Diagnostic Code 7800.

II.  Earlier Effective Date 

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o) (2).

Three possible dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. 
§ 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b) (2).

The Veteran filed his claim for an increased evaluation in February 2009.

In March 2009, the Veteran was afforded a VA examination to determine the severity of his acne keloidosis.  The Veteran indicated that he received steroid injections in his scalp to prevent scarring and hair loss.  However, the Veteran had permanent hair loss on his head.  The skin on his scalp was extremely tight, dry, cracked, and peeled.  His scalp developed periodic sores.  The Veteran was self-conscious of his scalp and tried to wear hats all the time.  He used medicated cream on his scalp, which decreased the feeling of tightness and itch.  Examination of the scalp revealed an 18 centimeter by 7 centimeter severely disfiguring scar on the back of his head.  The scar had an extremely thick keloid formation with hypopigmentation and hyperpigmentation scarred throughout.  Total hair loss covered the Veteran's entire head.  Scarring covered 50 percent of his scalp.  There was crusting, scaling, and hyperpigmented blotches that covered the entire scalp.  The skin on the scalp was shiny, atrophic, and scaly.  There were ulcerations and crustings that scattered on the back of the scalp.  The lesions were extremely disfiguring and covered the entire scalp.  

The Veteran's scar was shown to be more than 13 centimeters in length, at least 0.6 centimeters wide, the area was hypopigmented and hyperpigmented throughout, and his skin was scaly.  Therefore, at his earliest examination, the Veteran had four characteristics of disfigurement, which meets the criteria for a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There is no evidence, received within one year of the Veteran's claim for an increased evaluation, to support an increased evaluation prior to the date of the Veteran's claim.  Additionally, the record does not contain an unadjudicated claim for an increased evaluation for acne keloidosis.  Based upon the forgoing, an effective date of February 4, 2009, but no earlier is assigned for the grant of a 50 percent evaluation for acne keloidosis.


ORDER

Entitlement to an evaluation in excess of 50 percent for acne keloidosis is denied.

Entitlement to an effective date of February 4, 2009, but no earlier is assigned for the grant of a 50 percent evaluation for acne keloidosis.




REMAND

In August 2017, VA obtained a medical opinion to determine the etiology of the Veteran's hypertension.  The VA examiner was directed to provide an opinion regarding whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  The VA examiner concluded that it was less likely than not that the Veteran's hypertension was aggravated beyond its natural course by his service-connected type II diabetes.  Her opinion was predicated on the fact that the Veteran's hypertension has been stable due to his medication.  The Board finds that this opinion is inadequate because it does not address whether the Veteran's hypertension was caused by the service-connected type II diabetes mellitus.  Lastly, the VA examiner's opinion regarding aggravation improperly relied upon the ameliorative effects of medication.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Based upon the forgoing, a remand is necessary to obtain a VA medical opinion that addresses secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the July 2009 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's hypertension.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was (1) caused by or (2) aggravated by his service-connected type II diabetes mellitus?

Aggravation is defined as a worsening beyond the natural progression of the disease or disability.

The VA examiner may not consider ameliorative effects of the Veteran's medication.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


